DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicants’ preliminary amendment filed on September 27, 2021 and wherein the Applicant has canceled claims 1-21, and added new claims 22-42. 
In virtue of this communication, claims 22-42 are currently pending in this Office Action.
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see the application specification para [0047]-[0051]).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Claim Objections
Claims 22-42 are objected to because of the following informalities: 
Claim 22 recites “whether the audio object is spatially diffuse” and “based on the determination that the audio object is spatially diffuse”  which should be -- whether the at least one audio object is spatially diffuse -- and  -- based on the determination that the at least one audio object is spatially diffuse --, respectively. Claim 1 further recites “wherein each of the decorrelated audio object signals correspond to at least a reproduction loudspeaker of …” which should be -- wherein each of the decorrelated audio object signals corresponds to at least a reproduction loudspeaker of …--. Claims 23-32 are objected due to the dependencies to claim 22.
Claim 33 is objected for the at least similar reason as described in claim 22 above since claim 33 recited similar deficient features as recited in claim 22. Claims 34-42 are objected due to the dependencies to claim 33.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 22-42 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-10, 12-21 of U.S. Patent No. 11,064,310 B2 and in view of Koppens et al. (WO 2013108200 A1, equivalent to US 20140358567 A1 used hereinafter by Koppens). Claims 1-10, 12-21 of U.S. Patent No. 11,064,310 B2 does not explicitly teach the feature “wherein each of the decorrelated audio object signals correspond to at least a reproduction loudspeaker of a plurality of reproduction loudspeakers” as recited in claims 22, 33 of the instant application. However, Koppens teaches decorrelation of audio signal (residual downmix signal) associated with audio objects (abstract) and wherein each of the decorrelated audio signals correspond to at least a reproduction loudspeaker of a plurality of reproduction loudspeakers (diffuse speaker signals generated by decorrelating the downmix for each loudspeaker position in mono downmix, para 19, i.e., diffuse signal of the audio signal corresponds to at least a reproduction loudspeaker of reproduction loudspeakers) for benefits of improving sound effect perception experience by truly reproducing diffuse sounds determined by acoustic scene, other than a point sound source (para 19-20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the decorrelation and wherein each of the decorrelated audio signals correspond to at least the reproduction loudspeaker of the plurality of reproduction loudspeakers, as taught by Koppens, to the decorrelated audio object in the method, as taught by claim 1-10, 12-21 of U.S. Patent No. 11,064,310 B2, for benefits discussed above. The following is the comparison between claims of the instant application and the conflicting claims of the U.S. Patent No. 11,064,310 B2:
Claim(s) in the current application
Conflicting U.S. Patent No. 11,064,310 B2
22. A method, comprising: receiving audio data comprising at least one audio object, wherein the audio data include at least one audio signal and audio object metadata, wherein the at least one audio signal is associated with the at least one audio object and the audio object metadata is associated with the at least one audio object, wherein the audio object metadata includes a flag indicating whether the audio object is spatially diffuse, and wherein the audio object metadata further includes information regarding at least one of speaker zone constraints, audio object position data, audio object gain data, or audio object size data; determining that the at least one audio object is spatially diffuse based on the flag; performing, based on the determination that the audio object is spatially diffuse, decorrelation filtering on the at least one audio object to determine decorrelated audio object audio signals, wherein each of the decorrelated audio object signals correspond to at least a reproduction loudspeaker of a plurality of reproduction loudspeakers; and mixing the decorrelated audio object audio signals with the at least one audio signal to determine a mixed audio signal for rendering.

23. The method of claim 22, further comprising rendering the mixed audio signal to the plurality of reproduction loudspeakers based on the speaker zone constraints.

24. The method of claim 22, wherein the at least one audio object is associated with at least one object location, wherein at least one of the at least one object location is stationary.

25. The method of claim 22, wherein the at least one audio object is associated with at least one object location, wherein at least one of the at least one object location varies over time.

26. The method of claim 22, further comprising rendering the mixed audio based on an actual playback speaker configuration of a playback environment.

27. The method of claim 22, further comprising applying a level adjustment process to the decorrelated audio object audio signals.

28. The method of claim 22, wherein performing decorrelation includes at least one of a delay and a filter.

29. The method of claim 22, wherein performing decorrelation includes at least one of an all-pass filter and a pseudo-random filter.

30. The method of claim 22, wherein performing decorrelation includes a reverberation process.

31. The method of claim 22, further comprising rendering the mixed audio signal according to virtual speaker locations.


32. A computer program product comprising a physical, non-transitory computer-readable medium storing instructions for performing the method of claim 22.

33. An apparatus, comprising: a receiver configured to receive audio data comprising at least one audio object, wherein the audio data include at least one audio signal and audio object metadata, wherein the at least one audio signal is associated with the at least one audio object and the audio object metadata is associated with the at least one audio object, wherein the audio object metadata includes a flag indicating whether the audio object is spatially diffuse, and wherein the audio object metadata further includes information regarding at least one of speaker zone constraints, audio object position data, audio object gain data, or audio object size data; a processor configured to determine that the at least one audio object is spatially diffuse based on the flag; a decorrelator configured to perform, based on the determination that the audio object is spatially diffuse, decorrelation filtering on the at least one audio object to determine decorrelated audio object audio signals, wherein each of the decorrelated audio object signals correspond to at least a reproduction loudspeaker of a plurality of reproduction loudspeakers; and a mixer configured to mix the decorrelated audio object audio signals with the at least one audio signal to determine a mixed audio signal for rendering.

34. The apparatus of claim 33, further comprising a renderer for rendering the mixed audio signal to the plurality of reproduction loudspeakers based on the speaker zone constraints.

35. The apparatus of claim 33, wherein the at least one audio object is associated with at least one object location, wherein at least one of the at least one object location is stationary.

36. The apparatus of claim 33, wherein the at least one audio object is associated with at least one object location, wherein at least one of the at least one object location varies over time.

37. The apparatus of claim 33, further comprising a renderer that renders the mixed audio based on an actual playback speaker configuration of a playback environment.

38. The apparatus of claim 33, further comprising a level adjuster for applying a level adjustment process to the decorrelated audio object audio signals.





39. The apparatus of claim 33, wherein the decorrelator includes at least one of a delay and a filter.

40. The apparatus of claim 33, wherein the decorrelator includes at least one of an all-pass filter and a pseudo-random filter.


41. The apparatus of claim 33, wherein the decorrelator includes a reverberation process.

42. The apparatus of claim 33, further comprising a renderer for rendering the mixed audio signal according to virtual speaker locations.
1. A method, comprising: receiving audio data comprising at least one audio object, wherein the audio data include at least one audio signal and audio object metadata, wherein the at least one audio signal is associated with the at least one audio object and the audio object metadata is associated with the at least one audio object, wherein the metadata includes a flag relating to size of the at least one audio object, and wherein the metadata further includes additional metadata that has at least one of audio object position data, audio object gain data, audio object size data, audio object trajectory data, and speaker zone constraint data; determining based on the flag that the size of the at least one audio object is greater than a threshold size value; performing decorrelation filtering on the at least one audio object to determine decorrelated audio object audio signals; and mixing, based on the additional metadata, the decorrelated audio object audio signals with the at least one audio signal to determine a mixed audio signal for rendering.
2. The method of claim 1, wherein the at least one audio object is associated with at least one object location, wherein at least one of the at least one object location is stationary.
3. The method of claim 1, wherein the at least one audio object is associated with at least one object location, wherein at least one of the at least one object location varies over time.
4. The method of claim 1, wherein an actual playback speaker configuration is used to render the mixed audio signal to speakers of a playback environment.
5. The method of claim 1, further comprising applying a level adjustment process to the decorrelated audio object audio signals.
6. The method of claim 1, wherein performing decorrelation includes at least one of a delay and a filter.
7. The method of claim 1, wherein performing decorrelation includes at least one of an all-pass filter and a pseudo-random filter.
8. The method of claim 1, wherein performing decorrelation includes a reverberation process.
9. The method of claim 1, further comprising rendering the mixed audio signal according to virtual speaker locations.
12. A non-transitory medium having software stored thereon, the software including instructions implemented by at least one apparatus to perform the method of claim 1.
13. An apparatus, comprising: a receiver configured to receive audio data comprising at least one audio object, wherein the audio data include at least one audio signal and audio object metadata, wherein the at least one audio signal is associated with the at least one audio object and the audio object metadata is associated with the at least one audio object, wherein the metadata includes a flag relating to size of the at least one audio object, and wherein the metadata further includes additional metadata that has at least one of audio object position data, audio object gain data, audio object size data, audio object trajectory data, and speaker zone constraint data; a processor configured to determining based on the flag that the size of the at least one audio object is greater than a threshold size value; performing decorrelation filtering on the at least one audio object to determine decorrelated audio object audio signals; and mixing, based on the additional metadata, the decorrelated audio object audio signals with the at least a one audio signal to determine a mixed audio signal for rendering.





14. The apparatus of claim 13, wherein the at least one audio object is associated with at least one object location, wherein at least one of the at least one object location is stationary.
15. The apparatus of claim 13, wherein the at least one audio object is associated with at least one object location, wherein at least one of the at least one object location varies over time.
16. The apparatus of claim 13, wherein an actual playback speaker configuration is used to render the mixed audio signal to speakers of a playback environment.
17. The apparatus of claim 13, further comprising applying a level adjustment process to the decorrelated audio object audio signals.
18. The apparatus of claim 13, wherein performing decorrelation includes at least one of a delay and a filter.
19. The apparatus of claim 13, wherein performing decorrelation includes at least one of an all-pass filter and a pseudo-random filter.
20. The apparatus of claim 13, wherein performing decorrelation includes a reverberation process.
21. The apparatus of claim 13, further comprising rendering the mixes audio signal according to virtual speaker locations.


Claim 22-42 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10,595,152 B2 and in view of references Koppens et al. (WO 2013108200 A1, equivalent to US 20140358567 A1 used hereinafter by Koppens) and Spille et al (US 20060165238 A1, hereinafter Spille). Claims 1-18 of U.S. Patent No. 11,064,310 B2 does not explicitly teach the feature “wherein each of the decorrelated audio object signals correspond to at least a reproduction loudspeaker of a plurality of reproduction loudspeakers”, “wherein the audio object metadata further includes information regarding speaker zone constraints” and “rendering the mixed audio signal to the plurality of reproduction loudspeakers based on the speaker zone constraints” as recited in claims 22-23, 33-34 of the instant application. However, Koppens teaches decorrelation of audio signal (residual downmix signal) associated with audio objects (abstract) and wherein each of the decorrelated audio signals correspond to at least a reproduction loudspeaker of a plurality of reproduction loudspeakers (diffuse speaker signals generated by decorrelating the downmix for each loudspeaker position in mono downmix, para 19, i.e., diffuse signal of the audio signal corresponds to at least a reproduction loudspeaker of reproduction loudspeakers) for benefits of improving sound effect perception experience by truly reproducing diffuse sounds determined by acoustic scene, other than a point sound source (para 19-20) and Spille teaches metadata for audio object (sound objects POS1, POS2, POS3 in fig. 2, with metadata defined in table 2) and wherein the audio object metadata further includes information regarding speaker zone constraints (at least two loudspeakers L1, L2 are included, para 28 and the zone shape can be sound box, sound sphere, or sound cylinder defined in table 3, para 26-27) and rendering the mixed audio signal to the plurality of reproduction loudspeakers based on the speaker zone constraints (controlling a width of the sound with angle settings and shape of the zone in fig. 4, para 28-30) for benefits of enhancing audio signal processing by accurately parameterizing an audio scene including at least one non-point sound source in a more nature manner to provide the parameters of the audio scene in the audio signal processing (para 2-6) and recovering sound effects represented by the audio scene (para 28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the decorrelation and wherein each of the decorrelated audio signals correspond to at least the reproduction loudspeaker of the plurality of reproduction loudspeakers, as taught by Koppens, to the decorrelated audio object in the method, as taught by claim 1-18 of U.S. Patent No. 10,595,152 B2, for benefits discussed above and to have applied the speaker zone constraints in the audio object metadata and wherein rendering the mixed audio signal to the loudspeakers based on the speaker zone constraints, as taught by Spille, to the metadata in the method, as taught by claim 1-18 of U.S. Patent No. 10,595,152 B2, for the benefits discussed above. The following is the comparison between claims of the instant application and the conflicting claims of U.S. Patent No. 10,595,152 B2:
Claim(s) in the current application
Conflicting U.S. Patent No. 10,595,152 B2
22. A method, comprising: receiving audio data comprising at least one audio object, wherein the audio data include at least one audio signal and audio object metadata, wherein the at least one audio signal is associated with the at least one audio object and the audio object metadata is associated with the at least one audio object, wherein the audio object metadata includes a flag indicating whether the audio object is spatially diffuse, and wherein the audio object metadata further includes information regarding at least one of speaker zone constraints, audio object position data, audio object gain data, or audio object size data; determining that the at least one audio object is spatially diffuse based on the flag; performing, based on the determination that the audio object is spatially diffuse, decorrelation filtering on the at least one audio object to determine decorrelated audio object audio signals, wherein each of the decorrelated audio object signals correspond to at least a reproduction loudspeaker of a plurality of reproduction loudspeakers; and mixing the decorrelated audio object audio signals with the at least one audio signal to determine a mixed audio signal for rendering.

23. The method of claim 22, further comprising rendering the mixed audio signal to the plurality of reproduction loudspeakers based on the speaker zone constraints.

24. The method of claim 22, wherein the at least one audio object is associated with at least one object location, wherein at least one of the at least one object location is stationary.

25. The method of claim 22, wherein the at least one audio object is associated with at least one object location, wherein at least one of the at least one object location varies over time.

26. The method of claim 22, further comprising rendering the mixed audio based on an actual playback speaker configuration of a playback environment.

27. The method of claim 22, further comprising applying a level adjustment process to the decorrelated audio object audio signals.

28. The method of claim 22, wherein performing decorrelation includes at least one of a delay and a filter.

29. The method of claim 22, wherein performing decorrelation includes at least one of an all-pass filter and a pseudo-random filter.

30. The method of claim 22, wherein performing decorrelation includes a reverberation process.

31. The method of claim 22, further comprising rendering the mixed audio signal according to virtual speaker locations.


32. A computer program product comprising a physical, non-transitory computer-readable medium storing instructions for performing the method of claim 22.















33. An apparatus, comprising: a receiver configured to receive audio data comprising at least one audio object, wherein the audio data include at least one audio signal and audio object metadata, wherein the at least one audio signal is associated with the at least one audio object and the audio object metadata is associated with the at least one audio object, wherein the audio object metadata includes a flag indicating whether the audio object is spatially diffuse, and wherein the audio object metadata further includes information regarding at least one of speaker zone constraints, audio object position data, audio object gain data, or audio object size data; a processor configured to determine that the at least one audio object is spatially diffuse based on the flag; a decorrelator configured to perform, based on the determination that the audio object is spatially diffuse, decorrelation filtering on the at least one audio object to determine decorrelated audio object audio signals, wherein each of the decorrelated audio object signals correspond to at least a reproduction loudspeaker of a plurality of reproduction loudspeakers; and a mixer configured to mix the decorrelated audio object audio signals with the at least one audio signal to determine a mixed audio signal for rendering.

34. The apparatus of claim 33, further comprising a renderer for rendering the mixed audio signal to the plurality of reproduction loudspeakers based on the speaker zone constraints.

35. The apparatus of claim 33, wherein the at least one audio object is associated with at least one object location, wherein at least one of the at least one object location is stationary.

36. The apparatus of claim 33, wherein the at least one audio object is associated with at least one object location, wherein at least one of the at least one object location varies over time.

37. The apparatus of claim 33, further comprising a renderer that renders the mixed audio based on an actual playback speaker configuration of a playback environment.

38. The apparatus of claim 33, further comprising a level adjuster for applying a level adjustment process to the decorrelated audio object audio signals.

39. The apparatus of claim 33, wherein the decorrelator includes at least one of a delay and a filter.

40. The apparatus of claim 33, wherein the decorrelator includes at least one of an all-pass filter and a pseudo-random filter.


41. The apparatus of claim 33, wherein the decorrelator includes a reverberation process.

42. The apparatus of claim 33, further comprising a renderer for rendering the mixed audio signal according to virtual speaker locations.
1. A method, comprising: receiving audio data comprising at least one audio object and metadata associated with the at least one audio object, the metadata including data relating to size of the at least one audio object; determining that the size of the at least one audio object is greater than a threshold size value based on a flag of the metadata; performing decorrelation on the at least one audio object to determine decorrelated audio object audio signals; and mixing the decorrelated audio object audio signals with at least an audio signal for the at least one audio object to determine a mixed audio signal for rendering.








2. The method of claim 1, wherein the at least one audio object is associated with at least one object location, wherein at least one of the at least one object location is stationary.
3. The method of claim 1, wherein the at least one audio object is associated with at least one object location, wherein at least one of the at least one object location varies over time.
4. The method of claim 1, wherein an actual playback speaker configuration is used to render the mixed audio signal to speakers of a playback environment.
5. The method of claim 1, further comprising applying a level adjustment process to the decorrelated audio object audio signals.
6. The method of claim 1, wherein performing decorrelation includes at least one of a delay and a filter.
7. The method of claim 1, wherein performing decorrelation includes at least one of an all-pass filter and a pseudo-random filter.
8. The method of claim 1, wherein performing decorrelation includes a reverberation process.
9. The method of claim 1, further comprising: rendering the mixed audio signal according to virtual speaker locations.
18. A non-transitory medium having software stored thereon, the software including instructions for controlling at least one apparatus to: receive audio data comprising at least one audio object and metadata associated with the at least one audio object, the metadata including data relating to size of the at least one audio object; determine that the size of the at least one audio object is greater than a threshold size value based on a flag of the metadata; perform decorrelation on the at least one audio object to determine decorrelated audio object audio signals; and mix the decorrelated audio object audio signals with at least an audio signal for the at least one audio object to determine a mixed audio signal for rendering.10. An apparatus, comprising: an interface system; and a logic system configured to: receive, via the interface system, audio data comprising at least one audio object and metadata associated with the at least one audio object, the metadata including data relating to size of the at least one audio object; determine that the size of the at least one audio object is greater than a threshold size value based on a flag of the metadata; perform decorrelation on the at least one audio object to determine decorrelated audio object audio signals; and mix the decorrelated audio object audio signals with at least an audio signal for the at least one audio object to determine a mixed audio signal for rendering.






11. The apparatus of claim 10, wherein the at least one audio object is associated with at least one object location, wherein at least one of the at least one object location is stationary.
12. The apparatus of claim 10, wherein the at least one audio object is associated with at least one object location, wherein at least one of the at least one object location varies over time.
13. The apparatus of claim 10, wherein an actual playback speaker configuration is used to render the mixed audio signal to speakers of a playback environment.
14. The apparatus of claim 10, wherein the logic system is further configured to: apply a level adjustment process to the decorrelated audio object audio signals.
15. The apparatus of claim 10, wherein performing decorrelation includes at least one of a delay and a filter.
16. The apparatus of claim 10, wherein performing decorrelation includes at least one of an all-pass filter and a pseudo-random filter.


17. The apparatus of claim 10, wherein the logic system is further configured to: render the mixed audio signal according to virtual speaker locations.


Claims 22-42 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-7, 18, 20-24, 35 of U.S. Patent No. US 10,003,907 B2 and in view of Spille et al (US 20060165238 A1, hereinafter Spille). Claims 1, 3-7, 18, 20-24, 35 of U.S. Patent No. US 10,003,907 B2 teaches all the elements of claims 22-42 of the current application, except “wherein each of the decorrelated audio object signals correspond to at least a reproduction loudspeaker of a plurality of reproduction loudspeakers” and “wherein the audio object metadata further includes information regarding at least one of speaker zone constraints, audio object position data, audio object gain data, or audio object size data” and “wherein the metadata includes a flag indicating whether the audio object is spatially diffuse, determining that the at least one audio object is spatially diffuse based on the flag, and performing”. However, Spille teaches those features as discussed in the prior art rejection of claim 22 below for benefits of enhancing audio signal processing by accurately parameterizing an audio scene including at least one non-point sound source in a more nature manner to provide the parameters of the audio scene in the audio signal processing (para 2-6) and recovering sound effects represented by the audio scene (para 28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein each of the decorrelated audio object signals correspond to at least a reproduction loudspeaker of a plurality of reproduction loudspeakers and wherein the audio object metadata further includes information regarding at least one of speaker zone constraints, audio object position data, audio object gain data, or audio object size data, and wherein the metadata includes a flag indicating whether the audio object is spatially diffuse, determining that the at least one audio object is spatially diffuse based on the flag, and performing, as taught by Spille, to the metadata in the method, as taught by claims 1, 3-7, 18, 20-24, 35 of U.S. Patent No. US 10,003,907 B2, for the benefits discussed above. An comparison of claims 22, 33 of the current application with the conflicting claims 1, 18 of U.S. Patent No. US 10,003,907 B2,  is listed below:
Claim(s) in the current application
Conflicting claim(s) in US Patent No. US 10,003,907 B2
22. A method, comprising: receiving audio data comprising at least one audio object, wherein the audio data include at least one audio signal and audio object metadata, wherein the at least one audio signal is associated with the at least one audio object and the audio object metadata is associated with the at least one audio object, wherein the audio object metadata includes a flag indicating whether the audio object is spatially diffuse, and wherein the audio object metadata further includes information regarding at least one of speaker zone constraints, audio object position data, audio object gain data, or audio object size data; determining that the at least one audio object is spatially diffuse based on the flag; performing, based on the determination that the audio object is spatially diffuse, decorrelation filtering on the at least one audio object to determine decorrelated audio object audio signals, wherein each of the decorrelated audio object signals correspond to at least a reproduction loudspeaker of a plurality of reproduction loudspeakers; and mixing the decorrelated audio object audio signals with the at least one audio signal to determine a mixed audio signal for rendering.

27. The method of claim 22, further comprising applying a level adjustment process to the decorrelated audio object audio signals.







23. The method of claim 22, further comprising rendering the mixed audio signal to the plurality of reproduction loudspeakers based on the speaker zone constraints.

24. The method of claim 22, wherein the at least one audio object is associated with at least one object location, wherein at least one of the at least one object location is stationary.
25. The method of claim 22, wherein the at least one audio object is associated with at least one object location, wherein at least one of the at least one object location varies over time.

26. The method of claim 22, further comprising rendering the mixed audio based on an actual playback speaker configuration of a playback environment.



28. The method of claim 22, wherein performing decorrelation includes at least one of a delay and a filter.
29. The method of claim 22, wherein performing decorrelation includes at least one of an all-pass filter and a pseudo-random filter.
30. The method of claim 22, wherein performing decorrelation includes a reverberation process.

31. The method of claim 22, further comprising rendering the mixed audio signal according to virtual speaker locations.





32. A computer program product comprising a physical, non-transitory computer-readable medium storing instructions for performing the method of claim 22.













































33. An apparatus, comprising: a receiver configured to receive audio data comprising at least one audio object, wherein the audio data include at least one audio signal and audio object metadata, wherein the at least one audio signal is associated with the at least one audio object and the audio object metadata is associated with the at least one audio object, wherein the audio object metadata includes a flag indicating whether the audio object is spatially diffuse, and wherein the audio object metadata further includes information regarding at least one of speaker zone constraints, audio object position data, audio object gain data, or audio object size data; a processor configured to determine that the at least one audio object is spatially diffuse based on the flag; a decorrelator configured to perform, based on the determination that the audio object is spatially diffuse, decorrelation filtering on the at least one audio object to determine decorrelated audio object audio signals, wherein each of the decorrelated audio object signals correspond to at least a reproduction loudspeaker of a plurality of reproduction loudspeakers; and a mixer configured to mix the decorrelated audio object audio signals with the at least one audio signal to determine a mixed audio signal for rendering.

38. The apparatus of claim 33, further comprising a level adjuster for applying a level adjustment process to the decorrelated audio object audio signals.





34. The apparatus of claim 33, further comprising a renderer for rendering the mixed audio signal to the plurality of reproduction loudspeakers based on the speaker zone constraints.

35. The apparatus of claim 33, wherein the at least one audio object is associated with at least one object location, wherein at least one of the at least one object location is stationary.
36. The apparatus of claim 33, wherein the at least one audio object is associated with at least one object location, wherein at least one of the at least one object location varies over time.

37. The apparatus of claim 33, further comprising a renderer that renders the mixed audio based on an actual playback speaker configuration of a playback environment.



39. The apparatus of claim 33, wherein the decorrelator includes at least one of a delay and a filter.
40. The apparatus of claim 33, wherein the decorrelator includes at least one of an all-pass filter and a pseudo-random filter.
41. The apparatus of claim 33, wherein the decorrelator includes a reverberation process.


42. The apparatus of claim 33, further comprising a renderer for rendering the mixed audio signal according to virtual speaker locations.

 
1. A method, comprising: receiving, in an input interface to an encoder component of an audio rendering system, audio data comprising audio objects, the audio objects comprising audio object signals and associated metadata, the associated metadata including at least audio object size data; determining, by a large object detection component based on the audio object size data, a large audio object having an audio object size that is greater than a threshold size, wherein the large audio object is spatially diffuse and requires a plurality of speakers to reproduce the large audio object; and performing, in a decorrelator component coupled to the input interface, a decorrelation process on audio signals of the large audio object to produce decorrelated large audio object audio signals that are dependent on a defined location of the large audio object and other information, wherein the decorrelated large audio object audio signals are mutually independent of one another, and the decorrelation process comprises adjusting a level of each of the audio signals by adjusting a respective audio gain for each of the audio signals to generate the decorrelated large audio object audio signals corresponding to a speaker feed to each speaker of the plurality of speakers, and further wherein the plurality of speakers covers a large spatial area, wherein the decorrelated large audio object audio signals are mixed with at least one audio signal for other audio objects that are spatially separated by a second threshold amount of distance from the large audio object.

7. The method of claim 6, further comprising using a rendering tool to map the speaker feeds to the one or more speaker zones, respectively.

3. The method of claim 1, wherein the large audio object has a plurality of object locations, wherein at least some of the plurality of object locations are one of: stationary locations or locations that vary over time.




4. The method of claim 1, wherein the decorrelation process is performed upstream prior to a process of rendering the audio data for reproduction in a playback environment comprising a home theatre system.

5. The method of claim 1, wherein the decorrelation process comprises one of: a delay process, an all-pass filter process, a pseudo-random filter process, and a reverberation process.






6. The method of claim 1, wherein the plurality of speakers have a plurality of speakers locations, wherein the plurality of speaker locations comprise speaker zones defining virtual speaker locations arranged into one or more speaker zones.

35. A non-transitory medium having stored thereon programming instructions, which when executed by a processing component in an audio rendering system cause the audio rendering system to: receiving, in an input interface of the audio rendering system to an encoder component of the audio rendering system, audio data comprising audio objects, the audio objects comprising audio object signals and associated metadata, the associated metadata including at least audio object size data; determining, by a large object detection component of the audio rendering system based on the audio object size data, a large audio object having an audio object size that is greater than a threshold size, wherein the large audio object is spatially diffuse and requires a plurality of speakers to reproduce the large audio object; and performing, in a decorrelator component of the audio rendering system coupled to the input interface, a decorrelation process on audio signals of the large audio object to produce decorrelated large audio object audio signals that are dependent on a defined location of the large audio object and other information, wherein the decorrelated large audio object audio signals are mutually independent of one another, and the decorrelation process comprises adjusting a level of each of the audio signals by adjusting a respective audio gain for each of the audio signals to generate the decorrelated large audio object audio signals corresponding to a speaker feed to each speaker of the plurality of speakers, and further wherein the plurality of speakers covers a large spatial area, wherein the decorrelated large audio object audio signals are mixed with at least one audio signal for other audio objects that are spatially separated by a second threshold amount of distance from the large audio object.

18. An apparatus including an audio rendering system, the apparatus, comprising: an input interface of the audio rendering system receiving audio data comprising audio objects, the audio objects comprising audio object signals and associated metadata, the associated metadata including at least audio object size data; a processing component determining, based on the audio object size data, a large audio object having an audio object size that is greater than a threshold size, wherein the large audio object is spatially diffuse and requires a plurality of speakers to reproduce the large audio object; and a decorrelator component coupled to the input interface, performing a decorrelation process on audio signals of the large audio object to produce decorrelated large audio object audio signals that are dependent on a defined location of the large audio object and other information, wherein the decorrelated large audio object audio signals are mutually independent of one another, and the decorrelation process comprises adjusting a level of each of the audio signals by adjusting a respective audio gain for each of the audio signals to generate the decorrelated large audio object audio signals corresponding to a speaker feed to each speaker of the plurality of speakers, and further wherein the plurality of speakers covers a large spatial area, wherein the decorrelated large audio object audio signals are mixed with at least one audio signal for other audio objects that are spatially separated by a second threshold amount of distance from the large audio object.
24. The apparatus of claim 23, further comprising a rendering tool configured to map the speaker feeds to the one or more speaker zones, respectively.

20. The apparatus of claim 18, wherein the large audio object has a plurality of object locations, wherein at least some of the plurality of object locations are one of: stationary locations or locations that vary over time.




21. The apparatus of claim 18, wherein the decorrelation process is performed upstream prior to a process of rendering the audio data for reproduction in a playback environment comprising a home theatre system.

22. The apparatus of claim 18, wherein the decorrelation process comprises one of: a delay process, an all-pass filter process, a pseudo-random filter process, and a reverberation process.





23. The apparatus of claim 18, wherein the plurality of speakers have a plurality of speakers locations, wherein the plurality of speaker locations comprise speaker zones defining virtual speaker locations arranged into one or more speaker zones.



Claims 22-42 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-6, 18-19 of U.S. Patent No. US 9,654,895 B2 for the similar reasons as discussed and in views of Spille et al (US 20060165238 A1, hereinafter Spille) and Potard (US 20110194712 A1). The conflicting claims 1, 3-6, 18-19 of U.S. Patent No. US 9,654,895 B2 teaches all the elements of claims 22-42 of the current application, except explicitly teaching “wherein the metadata includes a flag indicating whether the audio object is spatially diffuse, determining that the at least one audio object is spatially diffuse based on the flag, and “wherein the audio object metadata further includes information regarding at least one of speaker zone constraints, audio object position data, audio object gain data, or audio object size data” and “mixing the decorrelated audio object audio signals with the at least one audio signal to determine a mixed audio signal for rendering”. However, Spille and Potard teaches those features (see the prior art rejection of claim 22 as set forth below) for benefits as discussed below. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the metadata that has a flag indicating whether the audio object is spatially diffuse, determining that the at least one audio object is spatially diffuse based on the flag and wherein the audio object metadata further includes information regarding at least one of speaker zone constraints, audio object position data, audio object gain data, or audio object size data and mixing the decorrelated audio object audio signals with the at least one audio signal to determine a mixed audio signal for rendering, as taught by the combination of Spille and Potard, to the metadata in the method, as taught by claims 1, 3-6, 18-19 of U.S. Patent No. US 9,654,895 B2, for the benefits discussed in the prior art rejection of claims 22, 31 as set forth below. An comparison of claims 22, 32, 33 of the current application with the conflicting claims 1, 3-6, 18-19 of U.S. Patent No. US 9,654,895 B2,  is listed below:
Claim(s) in the current application
Conflicting claim(s) of U.S. Patent No. US 9,654,895 B2
22. A method, comprising: receiving audio data comprising at least one audio object, wherein the audio data include at least one audio signal and audio object metadata, wherein the at least one audio signal is associated with the at least one audio object and the audio object metadata is associated with the at least one audio object, wherein the audio object metadata includes a flag indicating whether the audio object is spatially diffuse, and wherein the audio object metadata further includes information regarding at least one of speaker zone constraints, audio object position data, audio object gain data, or audio object size data; determining that the at least one audio object is spatially diffuse based on the flag; performing, based on the determination that the audio object is spatially diffuse, decorrelation filtering on the at least one audio object to determine decorrelated audio object audio signals, wherein each of the decorrelated audio object signals correspond to at least a reproduction loudspeaker of a plurality of reproduction loudspeakers; and mixing the decorrelated audio object audio signals with the at least one audio signal to determine a mixed audio signal for rendering.

27. The method of claim 22, further comprising applying a level adjustment process to the decorrelated audio object audio signals.


23. The method of claim 22, further comprising rendering the mixed audio signal to the plurality of reproduction loudspeakers based on the speaker zone constraints.

24. The method of claim 22, wherein the at least one audio object is associated with at least one object location, wherein at least one of the at least one object location is stationary.
25. The method of claim 22, wherein the at least one audio object is associated with at least one object location, wherein at least one of the at least one object location varies over time.

26. The method of claim 22, further comprising rendering the mixed audio based on an actual playback speaker configuration of a playback environment.


28. The method of claim 22, wherein performing decorrelation includes at least one of a delay and a filter.
29. The method of claim 22, wherein performing decorrelation includes at least one of an all-pass filter and a pseudo-random filter.
30. The method of claim 22, wherein performing decorrelation includes a reverberation process.

31. The method of claim 22, further comprising rendering the mixed audio signal according to virtual speaker locations.





32. A computer program product comprising a physical, non-transitory computer-readable medium storing instructions for performing the method of claim 22.





































33. An apparatus, comprising: a receiver configured to receive audio data comprising at least one audio object, wherein the audio data include at least one audio signal and audio object metadata, wherein the at least one audio signal is associated with the at least one audio object and the audio object metadata is associated with the at least one audio object, wherein the audio object metadata includes a flag indicating whether the audio object is spatially diffuse, and wherein the audio object metadata further includes information regarding at least one of speaker zone constraints, audio object position data, audio object gain data, or audio object size data; a processor configured to determine that the at least one audio object is spatially diffuse based on the flag; a decorrelator configured to perform, based on the determination that the audio object is spatially diffuse, decorrelation filtering on the at least one audio object to determine decorrelated audio object audio signals, wherein each of the decorrelated audio object signals correspond to at least a reproduction loudspeaker of a plurality of reproduction loudspeakers; and a mixer configured to mix the decorrelated audio object audio signals with the at least one audio signal to determine a mixed audio signal for rendering.

38. The apparatus of claim 33, further comprising a level adjuster for applying a level adjustment process to the decorrelated audio object audio signals.

34. The apparatus of claim 33, further comprising a renderer for rendering the mixed audio signal to the plurality of reproduction loudspeakers based on the speaker zone constraints.

35. The apparatus of claim 33, wherein the at least one audio object is associated with at least one object location, wherein at least one of the at least one object location is stationary.
36. The apparatus of claim 33, wherein the at least one audio object is associated with at least one object location, wherein at least one of the at least one object location varies over time.

37. The apparatus of claim 33, further comprising a renderer that renders the mixed audio based on an actual playback speaker configuration of a playback environment.



39. The apparatus of claim 33, wherein the decorrelator includes at least one of a delay and a filter.
40. The apparatus of claim 33, wherein the decorrelator includes at least one of an all-pass filter and a pseudo-random filter.
41. The apparatus of claim 33, wherein the decorrelator includes a reverberation process.


42. The apparatus of claim 33, further comprising a renderer for rendering the mixed audio signal according to virtual speaker locations.

1. A method, comprising: receiving, in an input interface to an encoder component of an audio rendering system, audio data comprising audio objects, the audio objects comprising audio object signals and associated metadata, the associated metadata including at least audio object size data; determining, by a large object detection component based on the audio object size data, a large audio object having an audio object size that is greater than a threshold size, wherein the large audio object is spatially diffuse and requires a plurality of speakers to reproduce the large audio object; and performing, in a decorrelator component coupled to the input interface, a decorrelation process on audio signals of the large audio object to produce decorrelated large audio object audio signals that are dependent on a defined location of the large audio object and other information, wherein the decorrelated large audio object signals are mutually independent of one another, and the decorrelation process comprises adjusting a level of each of the audio signals by adjusting a respective audio gain for each of the audio signals to generate the decorrelated large audio object audio signals corresponding to a speaker feed to each speaker of the plurality of speakers, and further wherein the plurality of speakers covers a large spatial area.






3. The method of claim 1, wherein the large audio object has a plurality of object locations, wherein at least some of the plurality of object locations are one of: stationary locations or locations that vary over time.



4. The method of claim 1, wherein the decorrelation process is performed upstream prior to a process of rendering the audio data for reproduction in a playback environment comprising a home theatre system.

5. The method of claim 1, wherein the decorrelation process comprises one of: a delay process, an all-pass filter process, a pseudo-random filter process, and a reverberation process.





6. The method of claim 1, wherein the plurality of speakers have a plurality of speaker locations, wherein the plurality of speaker locations comprise speaker zones defining virtual speaker locations arranged into one or more speaker zones.


19. A non-transitory medium having stored thereon programming instructions, which when executed by a processing component in an audio rendering system cause the audio rendering system to: receive, in an input interface to an encoder component of the audio rendering system, audio data comprising audio objects, the audio objects comprising audio object signals and associated metadata, the associated metadata including at least audio object size data; determine, by a large object detection component based on the audio object size data, a large audio object having an audio object size that is greater than a threshold size, wherein the large audio object is spatially diffuse and requires a plurality of speakers to reproduce the large audio object; and perform, in a decorrelator component coupled to the input interface, a decorrelation process on audio signals of the large audio object to produce decorrelated large audio object audio signals that are dependent on a defined location of the large audio object and other information, wherein the decorrelated large audio object signals are mutually independent of one another, and the decorrelation process comprises adjusting a level of each of the audio signals by adjusting a respective audio gain for each of the audio signals to generate the decorrelated large audio object audio signals corresponding to a speaker feed to each speaker of the plurality of speakers, and further wherein the plurality of speakers covers a large spatial area.

18. An apparatus including an audio rendering system, the apparatus comprising: an input interface of the audio rendering system receiving audio data comprising audio objects, the audio objects comprising audio object signals and associated metadata, the associated metadata including at least audio object size data; a processing component determining, based on the audio object size data, a large audio object having an audio object size that is greater than a threshold size, wherein the large audio object is spatially diffuse and requires a plurality of speakers to reproduce the large audio object; and a decorrelator component coupled to the input interface, performing a decorrelation process on audio signals of the large audio object to produce decorrelated large audio object audio signals that are dependent on a defined location of the large audio object and other information, wherein the decorrelated large audio object signals are mutually independent of one another, and the decorrelation process comprises adjusting a level of each of the audio signals by adjusting a respective audio gain for each of the audio signals to generate the decorrelated large audio object audio signals corresponding to a speaker feed to each speaker of the plurality of speakers, and further wherein the plurality of speakers covers a large spatial area. 







3. The method of claim 1, wherein the large audio object has a plurality of object locations, wherein at least some of the plurality of object locations are one of: stationary locations or locations that vary over time.




4. The method of claim 1, wherein the decorrelation process is performed upstream prior to a process of rendering the audio data for reproduction in a playback environment comprising a home theatre system.

5. The method of claim 1, wherein the decorrelation process comprises one of: a delay process, an all-pass filter process, a pseudo-random filter process, and a reverberation process.





6. The method of claim 1, wherein the plurality of speakers have a plurality of speaker locations, wherein the plurality of speaker locations comprise speaker zones defining virtual speaker locations arranged into one or more speaker zones.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 26-30, 32-35, 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Spille et al (US 20060165238 A1, hereinafter Spille) and in view of reference Johnston et al (US 20120057715 A1, hereinafter Johnston).
Claim 22: Spille teaches a method (title and abstract, ln 1-12 and fig. 1), comprising: 
receiving audio data comprising at least one audio object (audio signal AI in fig. 1, including audio channels representing sound sources described by a AudioSpatialDiffuseness node ND, para 18; the ND used to represent sound objects, POS1, POS2, POS3, para 24-25), wherein the audio data include at least one audio signal (audio signal AI for each of sound objects POS1, POS2, POS3 representing a line sound source, para 24) and audio object metadata (table 2, defining parameters of audio objects POS1, POS2, POS3, para 25), wherein the at least one audio signal is associated with the at least one audio object (audio signal AI as inputs to individual ND1, ND2, ND3 as the sound sources S1, S2, S3 as audio objects POS1, POS2, POS3 in fig. 1, para 24-25) and the audio object metadata is associated with the at least one audio object (POS1, POS2, POS3 in table 2 and associated with sound sources S1, S2, S3 and ND1, ND2, ND3, respectively in figs. 1-2, para 25), wherein the audio object metadata includes a flag indicating whether the audio object is spatially diffuse (spatialize field, TRUE or not, indicating whether diffuse algorithm is applied for each of POS1, POS2, POS3, para 19, para 25), and wherein the audio object metadata further includes information regarding at least one of speaker zone constraints (loudspeakers as the sound sources, para 28; having different shapes defined in table 3, para 26), audio object position data (location field in table 3, or in each of the audio objects POS1, POS2, POS3 in table 2), audio object gain data (intensity field in table 2 and table 3), or audio object size data (size field in table 3);
determining that the at least one audio object is spatially diffuse based on the flag (the spatialize field in table 2, TURE or FALSE to validate or invalidate diffuseSelect field in table 2, para 19, para 25); 
performing, based on the determination that the audio object is spatially diffuse (spatialize field: TRUE in table 2), decorrelation filtering on the at least one audio object to determine decorrelated audio object audio signals (selecting diffuseness algorithms applied to the audio object signal by diffuseSelection field DIS in fig. 1 and table 2 when the spatialize field is TRUE in table 2), wherein each of the decorrelated audio object signals correspond to at least a reproduction loudspeaker of a plurality of reproduction loudspeakers (at least two loudspeakers L1, L2, para 28);
mixing the decorrelated audio object signals to determine a mixed audio signal for rendering (multiple real signals produced and defined by diffuseSelect field for outputting through ND in fig. 1, para 19).
However, Spille does not explicitly teach mixing the decorrelated audio object audio signals with the at least one audio signal.
Johnston teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-5 and fig. 2) and wherein mixing a decorrelated audio signal (the signal output from diffuse gain element 520 within the diffusion engine 402 in figs. 4-5) with the at least an audio signal (signal 502 through the direct gain element 524, mixing performed via an adder 522 in fig. 5) to determine a mixed audio signal (signal 526 in fig. 5) for rendering (for further mixing served to the playback controlled by playback 424 and through the mixing engine 416 in fig. 4) for benefits of achieving better adaptation and flexible to a unknown room response by separating dry signal and wet signal that can be separated adjusted in a simple manner (p.12, para 129 and p.1, para 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the mixing and wherein mixing the decorrelated audio object audio signals with the at least one audio signal to determine the mixed audio signal for rendering, as taught by Johnston, to the mixing of the decorrelated audio object signals to determine the mixed audio signal for rendering in the method, as taught by Spille, for the benefits discussed above.
Claim 33 has been analyzed and rejected according to claim 22 above.
Claim 32 has been analyzed and rejected according to claims 22, 33 above and the combination of Spille and Johston further teaches a computer program product comprising a physical, non-transitory computer-readable medium storing instructions for performing the method of claim 22 (Johnston, general purpose computer programmed to process the audio and metadata, para 60, including RAM to store instructions and executed by programmable microprocessor, para 132).
Claim 23: the combination of Spille and Johnston further teaches, according to claim 22 above, rendering the mixed audio signal to the plurality of reproduction loudspeakers based on the speaker zone constraints (Spille, through loudspeakers L1, L2 with the sound source shapes defined in table 4, and the listener’s position is as typical stereo or 5.1 playback systems and in a sweet spot given by the loudspeaker arrangement, para 28 and Johnston, reproducing the mixed signals in a loudspeaker arrangement upon playback environment parameters derived from a microphone in fig. 12).
Claim 24: the combination of Spille and Johnston further teaches, according to claim 22 above, wherein the at least one audio object is associated with at least one object location, wherein at least one of the at least one object location is stationary (Spille, the sound source location is defined in location field and orientation defined in rotationaxis and rotationangle fields in table 3, para 26, and thus, stationary inherency).
Claim 26: the combination of Spille and Johnston further teaches, according to claim 22 above, rendering the mixed audio based on an actual playback speaker configuration of a playback environment (Spille, reproducing via loudspeakers L1, L2 or 5.1 playback systems and the listener’s position is in the sweet spot given by the loudspeaker arrangement, etc., para 28 and Johnston, reproducing the sound effects through loudspeaker configuration in fig. 12).
Claim 27: the combination of Spille and Johnston further teaches, according to claim 22 above, applying a level adjustment process to the decorrelated audio object audio signals (Spille, intensity field for each of audio objects POS1, POS2, POS3 in table 2 and Johnston, via DIFFUSE_GAIN element 520 in fig. 5, the decorrelated signal or reverberation signal is scaled, para 81).
Claim 28: the combination of Spille and Johnston further teaches, according to claim 22 above, wherein performing decorrelation includes at least one of a delay (Johnston, using sample delay 804 in fig. 8) and a filter (Johnston, a filter 808 in fig. 8).
Claim 29: the combination of Spille and Johnston further teaches, according to claim 22 above, wherein performing decorrelation includes at least one of an all-pass filter and a pseudo-random filter (Johnston, all pass filter in fig. 7).
Claim 30: the combination of Spille and Johnston further teaches, according to claim 22 above, wherein performing decorrelation includes a reverberation process (Johnston, using reverb set 508 in fig. 5).
Claim 34 has been analyzed and rejected according to claims 33, 23 above.
Claim 35 has been analyzed and rejected according to claims 33, 24 above.
Claim 37 has been analyzed and rejected according to claims 33, 26 above.
Claim 38 has been analyzed and rejected according to claims 33, 27 above.
Claim 39 has been analyzed and rejected according to claims 33, 28 above.
Claim 40 has been analyzed and rejected according to claims 33, 29 above.
Claim 41 has been analyzed and rejected according to claims 33, 30 above.

Claims 25, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Spille (above) and in view of references Johnston (above) and Dressler et al (US 20120230497 A1, hereinafter Dressler).
Claim 25: the combination of Spille and Johnston teaches all the elements of claim 25, according to claim 22 above, including wherein the at least one audio object is associated with at least one object location (Spille, the object location defined in location field in table 3, para 26), except wherein the at least one of the at least one object location varies over time.
Dressler teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-6 and fig. 1) and wherein at least one of the at least one object location is stationary (identified as static objects by the selection rule, or non-moving objects, para 62) or varies over time (in motion and opposite to the static objects, para 62) for benefits of reproducing an accurate 3D sound effects for moving or static sound sources (p.1, para 3 and p.6-7, 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the at least one of the at least one object location and wherein at least one of the at least one object location varies over time, as taught by Dressler, to the at least one object location in the method, as taught by the combination of Spille and Johnston, for the benefits discussed above.
Claim 36 has been analyzed and rejected according to claims 33, 25 above.

Claims 31, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Spille (above) and in view of references Johnston (above) and Potard (US 20110194712 A1).
Claim 31: the combination of Spille and Johnston teaches all the elements of claim 31, according to claim 22 above, including rendering the mixed audio signal (Spille, multiple real signals produced and defined by diffuseSelect field for outputting through ND in fig. 1, para 19 and Johnston, rendering through the loudspeaker configurations in fig. 11-12), except the rendering of the mixed audio signal is according to virtual speaker locations.
Potard teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-8 and fig. 1 and details in fig. 2) and wherein mixing a decorrelated audio object signals with the at least one audio signal is disclosed (through filters 210, 212 and adders 214, 216 in fig. 2) and rendering of the mixed audio signal is according to virtual speaker locations (through HRTF filter bank 426/428 and achieving virtual speakers placed in front in fig. 4 and detail in fig. 5 and p.5, para 59-60 and forming phantom virtual speaker position and p.6, para 76) for benefits of improving a sound quality by audibly perceiving aesthetic sound quality (p.2, para 21) and balancing wideness in low frequency components and high frequency components (p.5, para 62, e.g., using compensation correction filters in fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the rendering of the mixed audio signal is according to virtual speaker locations, as taught by Potard, to the mixing the decorrelated audio object audio signals in the method, as taught by the combination of Spille and Johnston, for the benefits discussed above.
Claim 42 has been analyzed and rejected according to claims 33, 31 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654